Citation Nr: 0308780	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  00-05 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for vertigo (claimed as 
syncopal episode).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1994 to August 
1998.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision by the RO in 
Waco, Texas, which denied service connection for vertigo.  In 
March 1999, the claims folder was transferred to the RO in 
St. Petersburg, Florida.  In April 2001, the case was 
remanded by the Board.  It has been returned for final Board 
action.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for vertigo and the VA has made reasonable efforts to develop 
such evidence.

2.  Vertigo is a disorder of service origin or attributable 
to any incident therein.


CONCLUSION OF LAW

Vertigo was incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone a VA examination, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the February 
1999 rating decision, in the January 2000 statement of the 
case, the August 2000 Decision Review Officer Supplemental 
Statement of the case, the January 2003 supplemental 
statement of the case, VA letters to the veteran dated in 
June 1999, September 1999, January 2000, June 2000, September 
2001, March 2002, and September 2002, and a Board remand 
dated April 2001, have provided the veteran with sufficient 
information regarding the applicable regulations.  The 
veteran and his representative have submitted written 
arguments and testimony.  The rating decision, statement of 
the case and supplemental statements of the case provided 
notice to the veteran of what was revealed by the evidence of 
record.  The veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Factual Background

The veteran served on active duty from August 1994 to August 
1998.  

Service medical records show that in a report of medical 
examination conducted for induction purposes in March 1994, 
the veteran's eyes, ears, vascular system, heart and 
neurological system were listed as normal.  In a report of 
medical history, completed in March 1994, the veteran denied 
a history of headaches, dizziness, fainting spells and car, 
train, sea or air sickness.  In a treatment note dated 
October 1995, he complained of headaches and difficulty 
hearing.  He reported a history of vertigo and stated that 
any type of movement induced nausea and vomiting.  The 
diagnosis was labyrinthitis.  In April 1996, he was admitted 
to the Intensive Care Unit (ICU) with a diagnosis of acute 
peripheral vertigo.  He had frequent complaints of headaches 
and dizziness.  Prior to discharge the examiner noted that he 
was awake and oriented to person, place and time, there were 
no episodes of dizziness and his vital signs were stable.  
Approximately eight days after discharge in April 1996, he 
returned for a follow up visit.  He complained of temporal 
headaches.  The diagnosis was vertigo resolved with possible 
Meniere's syndrome.  In an emergency care and treatment 
record dated May 1996, he complained of double vision, 
dizziness, slurred speech and a humming sound in his right 
ear.  He also reported that the world was spinning and he 
experienced intermittent headaches.  The diagnostic 
assessment was acute peripheral vertigo.  In a report of 
medical examination, performed for separation purposes in 
July 1998, his eyes, ears, vascular system, heart and 
neurological system were listed as normal.  The pertinent 
diagnosis was remote history of questionable syncope.  In a 
contemporaneous report of medical history performed for 
separation purposes, the veteran listed a history of 
dizziness, fainting spells and hearing loss.   

During a VA examination in December 1998, the veteran 
complained of vertigo.  The general physical examination was 
essentially negative.  The diagnosis revealed recurrent 
episodes of vertigo but the etiology of these episodes was 
unknown.

In July 1999 at a VA examination for ear disease, the veteran 
reported a history of vertigo.  The diagnostic impression 
noted no evidence of active disease.  Magnetic resonance 
imaging (MRI) of the brain in August 1999, indicated no 
evidence of acoustic neuromas and no focal abnormalities were 
identified within the cerebral hemispheres, brainstem or the 
cerebellum.

At a VA examination in November 1999 the veteran complained 
of hearing loss with accompanying tinnitus and intermittent 
dizziness.  He reported that vertigo attacks began while in 
service and he noticed vertigo symptoms when he moved from a 
sitting to standing position.  The examiner opined that it 
was possible that the vertigo was related to altitude 
sickness when he was stationed in Bosnia.  The diagnosis for 
the middle ear functioning showed tympanometry within normal 
limits bilaterally and ipsilateral acoustic reflex threshold 
was elevated in the right ear, but within normal limits for 
the left ear.  There was an absence of left contralateral 
thresholds which indicated the presence of some retro-
cochlear abnormality.  Right contralateral thresholds were 
reduced, which was also supportive of retro-cochlear 
pathology involving the right 7th and 8th cranial nerve.  The 
dizziness was consistent with orthstatic etiology but there 
was some concern that the dizziness may have been related to 
some anatomical abnormality or physiological disorder which 
was yet to be determined.  

During a Decision Review Officer (DRO) hearing in May 2000, 
the veteran testified that he was treated three times for 
vertigo while in service.  He reported that each time it 
occurred he was in a high altitude environment with intense, 
damp weather conditions.  It was difficult for him to fly 
because when the plane engine started he experienced a sudden 
disorientation and dizziness.  He never reported his 
condition to his private physician because he was afraid it 
would jeopardize his job as a truck driver.  

In July 2000 the veteran submitted a statement which 
explained that he wanted to withdraw his request for a 
hearing with the local RO in St. Petersburg, Florida.  

VA outpatient treatment records dated March 2001 to March 
2002 reflect treatment for a variety of conditions.  In a 
treatment note dated May 2001, the veteran complained of 
dizziness and problems with nasal congestion and nasal 
rhinorrhea.  It affected his balance and he felt it was 
dependent on his environment.  During the wet season he had 
problems into January and he also experienced problems with 
temperature fluctuations.  The pertinent diagnostic 
assessment for dizziness was that it was consistent with 
allergic rhinitis.  The examiner reported that allergic 
rhinitis could cause dizziness, which could cause rhinorrhea, 
which could cause tiredness, etc.  

In April 2001 the Board remanded the case for the following 
reasons; 1) contact the veteran and make sure he was aware of 
his next VA examination, 2) contact the veteran and obtain 
the names and addresses of health care providers which have 
treated him for vertigo, 3) advise the veteran that he is 
free to submit additional evidence while the case is on 
remand status, 4) the RO must comply with the VCAA standards, 
5) schedule the veteran for a VA examination to determine the 
nature, etiology and extent of his vertigo, and 6)  contact 
the veteran and determine whether he wanted a hearing in 
Washington, D.C.

During an August 2002 VA examination, the veteran complained 
of vertigo during wet, rainy weather.  The examiner indicated 
that vertigo was frequently brought on by motion.  The 
diagnosis was vertigo, based on the history provided by the 
veteran.  On examination of the ears, there was no 
significant abnormality except for minimal dullness in the 
right tympanic membrane.  The examiner noted that based on 
the history the veteran provided, he was as likely as he was 
not to have motion sickness.  He further noted that whether 
the two or three episodes that the veteran had during service 
are all the same etiology or not, cannot be stated without 
the resort to speculation.  

Analysis

The veteran contends that he incurred vertigo in service.  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).

Service medical records reflect treatment for vertigo.  The 
first medical evidence of vertigo after service is dated in 
1998, months after separation from service. 

At a VA examination in December 1998 the veteran was 
diagnosed with recurrent episodes of vertigo.  During a July 
1999 VA examination, the veteran complained of vertigo but no 
active disease was noted.  An August 1999 MRI revealed no 
evidence of acoustic neuromas and no focal abnormalities were 
identified within the cerebral hemispheres, brainstem or the 
cerebellum.  During a VA examination in November 1999, the 
examiner noted that the veteran's complaints of dizziness 
were consistent with orthstatic etiology but he expressed 
concern regarding whether the dizziness may have been related 
to some anatomical abnormality or physiological disorder 
which was still undetermined.  At an August 2002 VA 
examination, the examiner opined that he diagnosed vertigo 
based on the history provide by the veteran.  He further 
stated that based on the history provided by the veteran he 
is as likely as he is not to have motion sickness.  The 
examiner could not determine whether the episodes of vertigo 
which the veteran experienced while in service, were of the 
same etiology as the current episodes without resorting to 
speculation. 

The veteran has asserted that he incurred vertigo as a result 
of his service.  As a layman, he is not competent to render 
an opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Applying the benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b) 
(West Supp. 2002)), and considering the veteran's credible 
testimony along with the VA examiner's opinions, the Board 
concludes that it is at least as likely as not that vertigo 
was incurred in service.  The claim for service connection 
for vertigo must be granted.  


ORDER

Service connection for vertigo is granted, subject to the 
applicable criteria pertaining to the grant of monetary 
benefits.



____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

